DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Materials Corp (JP 2017-059823 A - see equivalent US 2019/0058101 A1) in view of Tajima et al. (US 2005/0241690).
	Regarding claim 1, Mitsubishi discloses a thermoelectric conversion module comprising: thermoelectric conversion elements ([0042] L6-8); a first electrode part disposed on an one end side of the thermoelectric conversion elements (12 in Fig. 1); and a second electrode part disposed on an other end side of the thermoelectric conversion elements (13 in Fig. 1); wherein the thermoelectric conversion elements are electrically connected in series with the first electrode part and the second electrode part ([0072]), a first insulating circuit board ([0041] - 2A) provided with a first insulating layer (11 - [0041] L3) and the first electrode part formed on one surface of the first insulating layer ([0041] L2-3) is disposed on the one end side of the thermoelectric conversion elements ([0042] L5-8), the first electrode part includes a first aluminum layer ([0043] L1-2), and a first sintered layer which is formed on a surface of the first aluminum layer on a side opposite to the first insulating layer and is formed of a sintered body of silver ([0047] L1-3), the first aluminum layer has a thickness in a range of 0.05 mm to 2.0 mm ([0043]), and the first sintered silver layer has a thickness of 5 microns or more and a porosity of 10% at least in a region where the thermoelectric conversion element is disposed ([0049]).
It is noted that Mitsubishi discloses a porosity of 10% ([0049]).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	Mitsubishi does not explicitly disclose the two thermoelectric conversion elements directly connected by the first sintered silver layer.
	Tajima discloses a thermoelectric conversion module and further discloses a bonding layer that extends continuously between adjacent thermoelectric elements and provides a direct connection between the adjacent thermoelectric elements (6 in Figures 5A and 5B).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the joining layer of Mitsubishi such that it extends between adjacent thermoelectric elements, as disclosed by Tajima, because as evidenced by Tajima, the formation of the joining/bonding layer of Mitsubishi such that it extends between adjacent thermoelectric elements amounts to the use of a known configuration in the art for the formation of bonding layers in a thermoelectric conversion module, and one of ordinary skill would have a reasonable expectation of success when forming the first sintered silver layer of Mitsubishi such that the first sintered silver layer extends between adjacent thermoelectric elements based on the teaching of Tajima.
	With regard to the limitation "an electric resistance between the two thermoelectric conversion elements directly connected by the first sintered silver layer is 1/10 or less of an electric resistance of the thermoelectric conversion element itself", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	With regard to the limitation "insulating circuit board", the limitation is satisfied by the structure of modified Mitsubishi which includes a first insulating layer and the first electrode part formed on one surface of the first insulating layer as set forth above.
Regarding claim 2, modified Mitsubishi discloses all the claim limitations as set forth above.  Modified Mitsubishi further discloses the thickness of the first sintered silver layer is 20 microns or more (Mitsubishi - [0049]). It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claims 3 and 11, modified Mitsubishi discloses all the claim limitations as set forth above. Modified Mitsubishi further discloses a second insulating layer (Mitsubishi - [0041] L1-3) and the second electrode part formed on one surface of the second insulating layer (Mitsubishi - [0041] L2-3) is disposed on the other end side of the thermoelectric conversion elements (Mitsubishi - 13 in Fig. 1), the second electrode part includes a second aluminum layer (Mitsubishi - [0043] L1-2), and a second sintered silver layer which is formed on a surface of the second aluminum layer on a side opposite to the second insulating layer and is formed of a sintered body of silver (Mitsubishi - [0046], [0047] L1-3), the second aluminum layer has a thickness in a range of 0.05 mm to 2.0 mm (Mitsubishi - [0043]), and the second sintered silver layer has a thickness of 5 microns or more and a porosity of less than 10% at least in a region where the thermoelectric conversion element is disposed (Mitsubishi - [0049]; it is noted that Mitsubishi discloses a porosity of 10% ([0049])  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).
	With regard to the limitation "insulating circuit board", the limitation is satisfied by the structure of modified Mitsubishi which includes a second insulating layer and the second electrode part formed on one surface of the second insulating layer as set forth above.
	Regarding claims 4 and 12, modified Mitsubishi discloses all the claim limitations as set forth above. Modified Mitsubishi further discloses the thickness of the second sintered silver layer is 20 microns or more (Mitsubishi - [0049]). It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claims 21 and 22, modified Mitsubishi discloses all the claim limitations as set forth above.  With regard to the limitation "an electric resistance between the two thermoelectric conversion elements connected by the second sintered silver layer is 1/10 or less of an electric resistance of the thermoelectric conversion element itself", it is noted that the term "connected" does not require direct physical contact between the second sintered silver layer and each of the two thermoelectric conversion elements.  The second sintered silver layer of modified Mitsubishi connects the two thermoelectric conversion elements even if it does not physically contact each of the two thermoelectric conversion elements.  Additionally, the second sintered silver layer of modified Mitsubishi satisfies the structural requirements claimed with regard to the thickness and material claimed; therefore, with regard to the limitation "an electric resistance between the two thermoelectric conversion elements connected by the second sintered silver layer is 1/10 or less of an electric resistance of the thermoelectric conversion element itself", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Materials Corp (JP 2017-059823 A - see equivalent US 2019/0058101 A1) in view of Tajima et al. (US 2005/0241690) as applied to claims 1, 3, and 11 above, and further in view of Toshiba et al. (TW 200625703 - Citation No. 1 on 8/17/21 IDS - see equivalent US 2008/0135082 A1).
	Regarding claim 23, modified Mitsubishi discloses all the claim limitations as set forth above. 
	Modified Mitsubishi does disclose the thickness of the first sintered silver layer is in a range of 1 micron to 100 microns (Mitsubishi - [0049] L6).  
Modified Mitsubishi does not explicitly disclose the thickness of the first sintered silver layer is 5 microns or more and less than 20 microns, however, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Modified Mitsubishi does not explicitly disclose a surface roughness Ra of the first sintered silver layer is 0.35 microns or more and 1.50 microns or less.
	Toshiba discloses a thermoelectric conversion module and further discloses silver bonding parts with a surface roughness within the claimed range (Table 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the sintered silver layer of modified Mitsubishi with the surface roughness disclosed by Toshiba, because as shown by Toshiba, the examples corresponding to the surface roughness values provide desirable maximum output values (Table 7).
	Regarding claims 24 and 25, modified Mitsubishi discloses all the claim limitations as set forth above.
	Modified Mitsubishi does disclose the thickness of the second sintered silver layer is in a range of 1 micron to 100 microns (Mitsubishi - [0049] L6).  
Modified Mitsubishi does not explicitly disclose the thickness of the second sintered silver layer is 5 microns or more and less than 20 microns, however, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Modified Mitsubishi does not explicitly disclose a surface roughness Ra of the second sintered silver layer is 0.35 microns or more and 1.50 microns or less.
	Toshiba discloses a thermoelectric conversion module and further discloses silver bonding parts with a surface roughness within the claimed range (Table 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the sintered silver layer of modified Mitsubishi with the surface roughness disclosed by Toshiba, because as shown by Toshiba, the examples corresponding to the surface roughness values provide desirable maximum output values (Table 7).


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 11-12, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726